            Case 3:20-cv-00569-MPS Document 24 Filed 05/05/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


DIANTHE MARTINEZ-BROOKS,                          :
REJEANNE COLLIER,                                 :
JACKIE MADORE; and                                :
KENNETH CASSIDY, Individually,                    :
and on Behalf of All Others Similarly Situated,   :
                         Petitioners,             :
                                                  :
            v.                                    :       C.A. No.: 3:20cv569 (MPS)
                                                  :
                                                  :
D. EASTER, Warden of Federal Correctional         :
Institution at Danbury, and MICHAEL               :
CARVAJAL, Director of the Federal Bureau          :
of Prisons, in Their Official Capacities,         :
                           Respondents.           :         May 5, 2020


           RESPONDENTS’ MOTION TO DISMISS PETITIONERS’
 PETITION FOR WRIT OF HABEAS CORPUS AND MOTION FOR A TEMPORARY
          RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Respondents D. Easter, Warden of Federal Correction Institute at Danbury, and Michael

Carvajal, Director of the Federal Bureau of Prisons, in their official capacities, (“Respondents”)

hereby move to dismiss Petitioners’ Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §

2241 (Docket No. 1) and Motion for a Temporary Restraining Order and/or Preliminary Injunction

(Docket Nos. 13 and 14) pursuant to Federal Rules of Civil Procedure Rules 12(b)(1) and 12(b)(6);

or, in the alternative, for summary judgment pursuant to Federal Rules of Civil Procedure Rule 56.

       In support of this motion, Respondents submit the attached Memorandum of Law and

Exhibits.
         Case 3:20-cv-00569-MPS Document 24 Filed 05/05/20 Page 2 of 2




                                                      Respectfully Submitted

                                                      Respondents
                                                      By Their Attorneys

                                                      John H. Durham
                                                      United States Attorney


                                                               /s/
                                                      John B. Hughes, ct05289
                                                      Michelle L. McConaghy, ct27157
                                                      David C. Nelson, ct25640
                                                      Nathaniel M. Putnam, phv10463
                                                      Jillian R. Orticelli, ct28591
                                                      Assistant U.S. Attorneys
                                                      203-821-3700
                                                      john.hughes@usdoj.gov
                                                      Michelle.mcconaghy@usdoj.gov
                                                      David.C.Nelson@usdoj.gov
                                                      nathaniel.putnam@usdoj.gov
                                                      jillian.orticelli@usdoj.gov




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 5, 2020, a copy of foregoing was filed electronically and served

by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to

all parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing

through the Court’s CM/ECF System.


                                                      /s/                                     _
                                               Michelle L. McConaghy, ct27157
                                               Assistant United States Attorney




                                                  2
